Herlihy, J.
Appeal by the State from a judgment of the Court of Claims in favor of the claimant for the appropriation of a portion of claimant’s real property and cross appeal by the claimant on the ground that the award is inadequate. The record contains sufficient and adequate evidence that the highest and best use of the subject property was for commercial purposes regardless of its actual use at the time of appropriation and the court adopted this theory in its valuation of the property. However, the court found that the highest and best use prior to appropriation was residential. The court also found that the State appropriated the fee of the entire property of the claimant when in fact the rear portion of the frontage on Green Street was only subjected to a temporary easement. We are thus unable to determine how the court treated the remaining parcel of property in its award of damages. In view of the above-mentioned matters the claim should be remitted to the Court of Claims for clarification of its findings with respect to the most advantageous use, commercial or residential, and the nature and amount of damages to the parcel unappropriated. Determination of appeal withheld and case remitted to the Court of Claims for further proceedings not inconsistent herewith. Upon the making of new or additional findings by the Trial Judge, and the filing of the record thereof in this court, the case will be restored to the calendar. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Herlihy, J.